DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The present invention is directed to a method and system for authenticating user using multi-factor authentication in the information handling system wherein the challenge and the response provide an additional authentication factor provided by the trusted devices which is used to further verify the presence/identity of the user without user input or intervention.
The closest prior arts, as currently recited, Nolte et al. (USPGPUB No. 20220131857), Ramesh Kumar et al. (USPGPUB No. 20190386981), and Pant et al., (USPGPUB No. 20190332392), are also generally directed to various aspects of performing multi-factor authentication. However, none of the cited prior art of record alone or in combination teaches or suggests the specific combination of steps or elements as recited in the independent claims 1, 11, and 16. In particular, none of the cited prior art of record alone or in combination teaches or suggests the steps of 
“wherein if the initial authentication factor successfully verifies the presence or identity of the user, the IHS generates and communicates a challenge to the at least one trusted device, which uses the sensor data obtained by the one or more sensors to generate and communicate a response; and wherein the challenge and the response provide an additional authentication factor, which is used to further verify the presence or identity of the user without user input or intervention” as recited in independent claim 1 and similar limitations in independent claim 11, and “receiving a timestamp token from the IHS after an initial authentication factor has been used by the IHS to successfully verify a presence or identity of the user, wherein the timestamp token comprises a timestamp of the user’s login time; receiving a challenge from the IHS, wherein the challenge includes: (a) an  authentication request to collect, access and/or use sensor data obtained by the at least one trusted device, and (b) a first timestamped cryptographic key that was generated by the IHS using the timestamp token; using the sensor data obtained by the at least one trusted device and the timestamp token received from the IHS to generate a second timestamped cryptographic key; and sending a response to the authentication request back to the IHS, wherein the response includes, or is encrypted with, the second timestamped cryptographic key” as recited independent claim 16. Therefore, the independent claims 1, 11, and 16 are allowed. The dependent claims 2-10, 12-15, and 17-20 are also allowed because of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435